- BB&T Exhibit 99.2 BB&T Corporation Quarterly Performance Summary First Quarter 2009 BB&T Corporation Quarterly Performance Summary Table of Contents Page Financial Highlights 3 Financial Highlights - Five Quarter Trend 4 Consolidated Statements of Income 5 Consolidated Statements of Income - Five Quarter Trend 6 Consolidated Balance Sheets 7 Consolidated Balance Sheets - Five Quarter Trend 8 Average Balance Sheets 9 Average Balance Sheets - Five Quarter Trend 10 Average Balances and Rates - Quarters 11-12 Credit Quality 13-14 Credit Quality - Supplemental Schedules 15-16 Additional Information - Five Quarter Trend 17 Selected Growth Rates Adjusted for Purchase Acquisitions and Selected Items 18 Selected Items & NON-GAAP Reconciliation Table 19 BB&T Corporation Financial Highlights (
